


Exhibit 10.2

 

AMENDMENT AGREEMENT No. 5

to

Agreement No. DTR-081-13/D-CTC-0199/2013

dated March 14, 2013

 

The City of Moscow

August 3, 2015

 

THIS AMENDMENT AGREEMENT No. 5 (the “Amendment Agreement”) to Agreement
No. DTR-081-13/D-CTC-0199/2013 dated March 14, 2013 (the “Agreement”) is made by
and between:

 

“TELEVISION STATIONS NETWORKS” CLOSED JOINT STOCK COMPANY (“CTC Network”),
organized and existing in the Russian Federation (the “Customer”), as
represented by its General Director Elmira Makhmutova acting by virtue of the
Customer’s Articles, on the one hand; and

 

RUSSIAN TELEVISION AND RADIO BROADCASTING CORPORATION (“RTRS”), a state-owned
company organized and existing in the Russian Federation (the “Contractor”), as
represented by Alexei Popov, First Deputy General Director for Economy and
Finance, acting under Power of Attorney No. 01-12/199 dated April 21, 2015, on
the other hand;

 

the Customer and the Contractor being hereinafter collectively referred to as
the “Parties” and, each individually, as a  “Party”.

 

THE PARTIES HAVE AGREED AS FOLLOWS:

 

1.             The Parties have agreed on the following schedule for payment of
unpaid bills under the Agreement for the period between March 14, 2013 up to and
including June 24, 2015, in the total amount of  one hundred ninety-six million
six hundred fifty-six thousand one hundred eighteen 13/100 rubles (RUB
196,656,118.13):

 

Payment date

 

Communication
services fees, RUB

 

18% VAT

 

Total, RUB

 

October 30, 2015

 

12 610 202.87

 

2 269 836.52

 

14 880 039.39

 

November 30, 2015

 

12 610 202.87

 

2 269 836.52

 

14 880 039.39

 

December 31, 2015

 

12 610 202.84

 

2 269 836.51

 

14 880 039.35

 

 

Payment date

 

Downpayments, RUB

 

18% VAT

 

Total, RUB

 

October 30, 2015

 

42 942 372.88

 

7 729 627.12

 

50 672 000.00

 

November 30, 2015

 

42 942 372.88

 

7 729 627.12

 

50 672 000.00

 

December 31, 2015

 

42 942 372.88

 

7 729 627.12

 

50 672 000.00

 

 

2.               The Parties have agreed execute Exhibit 8 to the Agreement
(Service Fee Downpayment Schedule), as attached hereto, with the effective date
of July 1, 2015.

 

1

--------------------------------------------------------------------------------


 

3.              Subject to Customer compliance with the service fee downpayment
schedule mentioned in Clause 1 hereof, the Parties confirm that they have no
claims against each other as to payment of any penalties related to performance
of obligations under the Agreement in the period between March 14, 2013 and up
to and including June 24, 2015.

 

4. This Amendment Agreement shall take effect as of the time of its execution by
both Parties and shall apply to the Parties’ relations arising as of July 1,
2015.

 

5. The Parties agree to be governed by the Agreement and the applicable laws of
the Russian Federation in any and all matters not expressly provided for herein.

 

6. This Amendment Agreement is made in two (2) counterparts having equal legal
force, one for either Party.

 

7. Parties’ signatures:

 

For and on behalf of the Customer:

 

For and on behalf of the Contractor:

 

 

 

[signature]

 

[signature]

Elmira Makhmutova

 

Alexei Popov

General Director

 

First Deputy General Director for Economy and Finance

 

 

 

“Television Stations Networks” Closed Joint Stock Company

 

Russian Television and Radio Broadcasting Corporation

 

 

 

[seal]: “Television Stations Networks” Closed Joint Stock Company

 

[seal]: Russian Television and Radio Broadcasting Corporation

 

2

--------------------------------------------------------------------------------


 

Exhibit 8

Agreement No. DTR-081-13/D-CTC-0199/2013 dated March 14, 2013

as amended by Amendment Agreement No. 5 dated August 3, 2015

 

SERVICE FEE DOWNPAYMENT SCHEDULE

 

Downpayment Made

 

Downpayment Credited Towards Service Fee

 

Year

 

Month

 

Amount (incl. VAT),
RUB

 

Year

 

Month

 

Amount (incl. VAT),
RUB

 

2014

 

July

 

38,340,000.00

 

2019

 

January

 

35,010,000.00

 

 

February

 

3,330,000.00

 

2014

 

August

 

38,340,000.00

 

2019

 

February

 

31,680,000.00

 

 

March

 

6,660,000.00

 

2014

 

September

 

38,340,000.00

 

2019

 

March

 

28,350,000.00

 

 

April

 

9,990,000.00

 

2014

 

October

 

38,340,000.00

 

2019

 

April

 

25,020,000.00

 

 

May

 

13,320,000.00

 

2014

 

November

 

38,340,000.00

 

2019

 

May

 

21,690,000.00

 

 

June

 

16,650,000.00

 

2014

 

December

 

38,340,000.00

 

2019

 

June

 

18,360,000.00

 

 

July

 

19,980,000.00

 

2015

 

January

 

31,670,000.00

 

2019

 

July

 

15,030,000.00

 

 

August

 

16,640,000.00

 

2015

 

February

 

31,670,000.00

 

2019

 

August

 

18,370,000.00

 

 

September

 

13,300,000.00

 

2015

 

March

 

31,670,000.00

 

2019

 

September

 

21,710,000.00

 

 

October

 

9,960,000.00

 

2015

 

April

 

31,670,000.00

 

2019

 

October

 

25,050,000.00

 

 

November

 

6,620,000.00

 

2015

 

May

 

31,670,000.00

 

2019

 

November

 

28,390,000.00

 

 

December

 

3,280,000.00

 

2015

 

June

 

25,336,000.00

 

2019

 

December

 

25,336,000.00

 

2016

 

July

 

14,217,133.00

 

2020

 

August

 

14,217,133.00

 

2016

 

August

 

14,217,133.00

 

2020

 

September

 

14,217,133.00

 

2016

 

September

 

14,217,133.00

 

2020

 

September

 

14,217,133.00

 

2016

 

October

 

14,217,133.00

 

2020

 

September

 

14,217,133.00

 

2016

 

November

 

14,217,133.00

 

2020

 

October

 

14,217,133.00

 

2016

 

December

 

14,217,133.00

 

2020

 

October

 

14,217,133.00

 

2017

 

January

 

14,217,133.00

 

2020

 

October

 

14,217,133.00

 

2017

 

February

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

 

3

--------------------------------------------------------------------------------


 

2017

 

March

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

April

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

May

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

June

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

July

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

August

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

September

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

October

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

November

 

14,217,133.00

 

2020

 

November

 

14,217,133.00

 

2017

 

December

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

January

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

February

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

March

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

April

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

May

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

June

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

July

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

August

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

September

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

October

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

November

 

14,217,133.00

 

2020

 

December

 

14,217,133.00

 

2018

 

December

 

14,217,143.00

 

2020

 

December

 

14,217,143.00

 

Total:

 

840,240,000.00

 

Total:

 

840,240,000.00

 

 

For and on behalf of the Customer:

 

For and on behalf of the Contractor:

 

 

 

[signature]

 

[signature]

Elmira Makhmutova

 

Alexei Popov

General Director

 

First Deputy General Director for Economy and Finance

“Television Stations Networks” Closed Joint Stock Company

 

Russian Television and Radio Broadcasting Corporation

 

 

 

[seal]: “Television Stations Networks” Closed Joint Stock Company

 

[seal]: Russian Television and Radio Broadcasting Corporation

 

4

--------------------------------------------------------------------------------
